Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
 
Response to Amendment
Applicant’s submission filed 01/26/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 3 & 8 are currently pending. 

Response to Arguments
With regard to the 112 rejection:
Applicant has amended Claim 1 to resolve the clarity of the limitation “wherein a length of the capillary tubing corresponds to a maximum value of a suppression ratio” by providing details of the ratio.  The 112 rejection of the claims is withdrawn. 
 
With regard to the 103 rejection:
Applicant has added the limitation:
wherein the delay volume is filled with a packed powder of spherical beads, resulting in open space in the delay volume, wherein a length of the capillary tubing is chosen such that a volume of the capillary tubing matches a volume of the open space in the delay volume, resulting in a maximum value of a suppression ratio, thereby eliminating parasitic noise from pump pulses.

The new limitation requires further search and consideration.

Applicant’s arguments and amendments with regard to Claims 1, 3 & 8 have been considered in light of Hanof and in further view of Trainoff and the new reference Hefti.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Examiner notes: [Specification 0047-0048] Relates what seems to be the inventive concept that is not claimed and would overcome the references of record.  Of note is the pressure compensation volume connected to transmit pressure to the differential pressure transducer and adjusting the fluid volume in the pressure compensation volume to match that from the delay column to balance the compressibility of the fluid in the delay columns.  Recommend moving the new limitation regarding the beads to a dependent claim and adding the inventive concept to Claim 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3 & 8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation of “thereby eliminating parasitic noise from pump pulses”, which is unclear as there is no claimed pump to generate pump pulses.  Examiner recommends the term read “thereby eliminating parasitic noise” and eliminating the reference to the pump pulses.
All dependent claims are rejected for their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 & 8, are rejected under 35 U.S.C. 103 as being unpatentable over Haney (MAX A. HANEY: "The differential viscometer. I. A new approach to the measurement of specific viscosities of polymer solutions", JOURNAL OF APPLIED POLYMER SCIENCE, vol. 30, no. 7, 1 July 1985 (1985-07-01), pages 3023-3036, XP055099790, ISSN: 0021-8995, DO I: 10 .1 002/app.1985. 070300724 ;”Haney”) in view of Trainoff (US 20070068229;”Trainoff”) and in further view of Hefti (US 20030203504: “Hefti”) .
.
Claim 1. Haney discloses a capillary bridge viscometer (Fig. 1 page 3025) comprising: a bridge (Fig. 1: overall device) to receive a solvent [Page 3025 first ¶ 1. Solvent at constant
inlet pressure Pi flows continuously through the bridge network] comprising a first arm (Fig. 1: R1 & R3  plus connections) comprising a first pair of series connected sensing capillaries (Fig. 1: R1 & R3 sensing capillaries) a second arm (Fig. 1: R2 & R4 plus connections) comprising a second pair of series connected sensing capillaries (Fig. 1: R2 & R4 sensing capillaries), and a delay volume (Fig. 1: B bypass reservoir) [Page 3025 and reservoir B is filled (or remains filled) with solvent. In the BYPASS position solvent is flowing] connected in series (Fig. 1:  B reservoir adjacent (e.g. series) with R4 and between R2 and R4) between the second pair of series connected sensing capillaries (Fig. 1: R2 & R4), wherein the second arm (Fig. 1: R2 & R4 plus connections) is connected in parallel (arms connected in parallel between double center nodes of the 1st and 2nd arms), with the first arm (R1 & R3  plus connections), a first differential pressure transducer (Fig. 1: DPT) coupled across (Fig. 1:  the first arm (Fig. 1:  R1 & R3  plus connections) and the second arm (Fig. 1: R2 & R4 plus connections), such that the first differential pressure transducer (Fig. 1: DPT) is coupled to the first arm (Fig. 1: R1 & R3  plus connections) at a first junction (Fig. 1:  Between R1 & R3 there is a center node that is the connection point for parallel connection),between each of the first pair of series connected sensing capillaries (Fig. 1: R1 & R3), and such that the first differential pressure transducer (Fig. 1: DPT) is coupled (Fig. 1: DPT on parallel connection between first and  second arm) to the second arm (Fig. 1: R2 & R4 plus connections) at a second junction (Fig. 1: R2 & R4 center node is the connection point for parallel connection), between one of the second pair of series connected sensing capillaries (Fig. 1: R2 & R4 plus connections) and the delay volume (Fig. 1: Sa: B provides a larger volume that slows flow), and a pressure compensation volume (Fig. 1: Sa: A) connected to the first junction (Fig. 1: R1 & R3 center node is the connection point for parallel connection),and to the first differential pressure transducer (Fig. 1: DPT), wherein the pressure compensation volume (Fig. 1: reservoir Sa: A) comprises capillary tubing  (Fig. 1: Sa: A extra capillary tubing ) [Page. 3028-3029, "Capillaries" The reservoirs are coiled tubes and the connections are made of stainless steel tubing], with the first arm (Fig. 1: R1 & R3 plus connections) and the second arm (R2 & R4 plus connections); and wherein a length of the capillary tubing corresponds to a maximum value of a suppression ratio [Pages 3028-3029:, "Capillaries" The work described herein was obtained with stainless steel capillaries of 0.625 in. OD with either 0.02 in. ID x 8 ft L or 0.016 in. ID x 3 ft L. In either case the capillaries have a sufficiently high length/internal diameter ratio that kinetic energy corrections and end effects should be negligible]. 

Haney’s Figure 1 does not explicitly disclose:
a second differential pressure transducer connected in parallel with the first arm and the second arm.
the delay volume is filled with a packed powder of spherical beads, resulting in open space in the delay volume, wherein a length of the capillary tubing is chosen such that a volume of the capillary tubing matches a volume of the open space in the delay volume, resulting in a maximum value of a suppression ratio, thereby eliminating parasitic noise from pump pulses.

With regard to 1). Trainoff teaches a viscosity bridge (Fig.1: overall device) a second differential pressure transducer (Fig.  1: IP 26) connected in parallel (Fig. 1: 26 is in parallel with first 102 & 104 and second 110 & 112) with the first (Fig. 1:  102 & 104) and the second (Fig. 1:  110 & 112) arm [0011].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Trainoff’s connection of a differential pressure transducer across the inlet and outlet in parallel with the first and second arms with Haney’s as modified bridge viscometer because it improves test results by monitoring the balance of pressure across the viscometer in order to feedback the data and continuously stabilize the pressure between the inlet and outlet [Trainoff 0009]. 

    PNG
    media_image1.png
    762
    529
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    395
    457
    media_image2.png
    Greyscale

With regard to 2).  Hefti teaches [0046:  the present invention is not limited to a delay volume (Fig. 10a: 1010a bead flow restrictor) is filled with a packed powder of spherical beads [0132:  channel 240 located between measurement probes 1030 (not shown), the diffusion channel portion having beads 959], resulting in open space in the delay volume [0132:  The number of beads 950, flow rate, and dimensions of the diffusion channel can be selected such that desired diffusion response is obtained], wherein a length of the capillary tubing is chosen such that a volume of the capillary tubing matches a volume of the open space in the delay volume [0132:  The number of beads 950, flow rate, and dimensions of the diffusion channel can be selected (e.g. designed to meet volume ratios) such that desired diffusion response is obtained. Specifically, the source constituent flow rate, the length of the bead region 1020, and distance to the measurement region 1030], resulting in a maximum value of a suppression ratio, thereby eliminating parasitic noise from pump pulses [0137:  illustrates an optimal diffusion response obtained using the diffusion channel geometry of FIG. 11A. As shown, the response includes a falling edge 1132 and a rising edge 1134 which are within the time scale of the graph. Of course, other geometries may be used to capture the particular diffusion response sought. In this manner, unwanted diffusion responses which are either faster (having a relative fast fall and rise time) or slower (having a longer fall and rise times), may be filtered out from the detection/monitoring process by means designing the physical dimensions of the diffusion channel accordingly].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Hefti’s use of a bead restrictor delay device designed to the bead size, length and theby spacing to provide the optimal flow without fluid noise as Haney’s flow delay device because it 
 
Claim 3. The capillary bridge viscometer of claim 1 Haney further discloses the tubing comprises stainless steel [Pages 3028-3029, "Capillaries" The work described herein was obtained with stainless steel capillaries of 0.625 in. OD with either 0.02 in. ID x 8 ft L or 0.016 in. ID x 3 ft L. In either case the capillaries have a sufficiently high length/internal diameter ratio that kinetic energy corrections and end effects should be negligible].
  
Claim 8. The capillary bridge viscometer of claim 1. Haney further discloses a valve (Fig. 1: Sa) connected [Page 3025, “Principles” Two sample reservoirs A and B can be switched simultaneously in or out of the flow streams by means of tandem switching valves SASW When the reservoirs are out of the streams (BYPASS position of SAS & they can be filled with solutions by means of a sample introduction system not shown] to said pressure compensation volume (Fig. 1: A) to permit the volume to be flushed by fluid passing through the first arm [Page 3029: A pushbutton switch activates the small gear pump and opens one of the solenoid valves to flush the selected reservoir with sample solution. Sample flush volume must be sufficient to purge out all old sample/solvent, typically about 6-8 mL] & [Page 3025:  “Principles” Now when the valves SASB are turned to the INJECT position the sample solution in reservoir A flows through capillary R3, but solvent flows through the other three capillaries R1, R2, R4,. If the sample solution is more viscous than the solvent, there will be a pressure increase on the left side of the bridge. When the solvent is completely purged from R3 by the solution the differential pressure attains a steady state value A P above the baseline value].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856